Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Farzad Amini (Reg. No. 42,261) on 02/26/2021.

The application has been amended as follows: 

The claims 1-3, 5, 7-9, 21 and 22 have been rewritten as follows:

Claim 1
A surgical robotic system, comprising:
an actuator comprising at least one linearly displaceable drive member housed in an instrument mount interface;

a sterile adapter interposed between the actuator and the surgical instrument, wherein the sterile adapter comprises a frame coupled to the instrument mount interface, a flexible barrier and an extensible cover integrally formed with the flexible barrier, wherein the extensible cover is arranged to receive the at least one linearly displaceable drive member, and the flexible barrier extends below the frame and below the extensible cover into the cavity of the instrument mount interface; and
an interlocked arrangement coupling the actuator and the surgical instrument across the sterile adapter, wherein the interlocked arrangement urges the actuator and the surgical instrument together when the actuator actuates the at least one degree of freedom of the surgical instrument.

Claim 2
The system of claim 1, wherein the frame has a height measured as distance between the instrument mount interface and an instrument base of the surgical instrument that is at least as tall as the difference between a fully recessed position of the at least one linearly displaceable drive member and a fully extended position of the at least one linearly displaceable drive member.


Claim 3
The system of claim 2, wherein the flexible barrier conforms to the cavity; and the surgical instrument prevents decoupling of the actuator and the sterile adapter.

Claim 5
The system of claim 1, wherein the extensible cover transitions between a rest state and a fully extended state in accordance with linear displacement of the at least one linearly displaceable drive member received in the extensible cover.

Claim 7
The system of claim 1, wherein the extensible cover comprises an enclosed distal end; and wherein the enclosed distal end is reinforced.

Claim 8
The system of claim 7, wherein the enclosed distal end is thicker than a wall of the extensible cover.



Claim 9
The system of claim 7, wherein the enclosed distal end comprises a harder material than a wall of the extensible cover.

Claim 21
A sterile adapter for use in a surgical robotic system, the sterile adapter comprising:
a frame configured to be coupled to an instrument mount interface in which an actuator that comprises a linearly displaceable drive member is housed, the linearly displaceable drive member being configured to actuate a degree of freedom of a surgical instrument when the surgical instrument is coupled to the instrument mount interface; and
a flexible barrier, and an extensible cover integrally formed with the flexible barrier, wherein the extensible cover is arranged to receive the linearly displaceable drive member of the actuator, the flexible barrier being configured to extend below the frame and below the extensible cover into a cavity of the instrument mount interface in which a portion of the surgical instrument is received when the surgical instrument is coupled to the instrument mount interface.




Allowable Subject Matter

Claims 1-16 and 21-23 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claims 1 and 21 in their entireties.  In particular, it should be noted the prior art of: 1) Holop et al. (WO 2011/143024), 2) Koenig et al. (WO 2017/015599), and 3) Lohmeier (U.S. Patent Application Publication 2015/0173840) which were cited in search reports filed with this application can neither anticipate the presently claimed invention alone nor be combined together (of with other prior art) to provide a properly motivated combination thereof making the presently claimed invention obvious.  As an example, consider claim 1 where the recitations of: 1) “housed in an instrument mount interface” with respect to the at least one linearly displaceable drive member in lines 2-3, 2) “a portion of the surgical instrument being received in a cavity of the instrument mount interface” in lines 5-7, and 3) “a portion of the surgical instrument being received in a cavity of the instrument mount interface” – help to distinguish the presently claimed invention over the prior art of 1) Holop et al., 2) Koenig et al., and 3) Lohmeier  noted above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/AARON F ROANE/Primary Examiner, Art Unit 3792